Title: From George Washington to Colonel Stephen Moylan, 1 June 1778
From: Washington, George
To: Moylan, Stephen


                    
                        sir.
                        Head Quarters Valley Forge 1st June 1778.
                    
                    I was favoured with yours of the 30th Ulto last night.
                    I am not a little surprised that the arms of three Regiments should be reduced to 120. I would wish to have this matter enquired into, and that the officers of the Different corps send in a return, accounting for so considerable a defection.
                    As it is probable the enemy will penetrate the Jersey I think you had better continue where you are putting your cavalry in the best condi[t]ion for acting which your circumstances will admit of.
                    A Brigadier or Major General is directed to administer the Oath which your officers will have an opportunity of taking upon joining us. I am Sir &c.
                    
                        Go: W.
                    
                    
                        P.S. As things are situated it will be unnecessary to make a change in Major Cloughs command for some days.
                    
                